Citation Nr: 1109080	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-40 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides.  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the time that exposure to herbicides is presumed. 

2.  The record does not reflect a current respiratory/lung disability that is presumed by regulation to have been incurred as a result of exposure to herbicides.  

3.  There is no competent evidence linking a current respiratory/lung disability to service.  


CONCLUSION OF LAW

A respiratory/lung disability was not incurred in or aggravated by service and may not be presumed to have been so incurred due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in May 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained, as have the Veteran's service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also afforded a VA examination in April 2008 specially tailored to claims for service connection based on exposure to the herbicide Agent Orange, and there being no indication that the Veteran has a current respiratory disorder that can be linked to exposure to Agent Orange during service or to service otherwise, there is no need to obtain a medical opinion or further medical examination.  The Board notes in this regard that the Veteran failed to report to a VA respiratory examination scheduled in September 2009, with no indication that he was not timely notified of this examination.  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).

Regulations provide that if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  ischemic heart disease, Parkinson's disease, B cell leukemia, chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Board notes initially that as the Veteran served in Vietnam, and there is no affirmative evidence of non-exposure, he is presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116(f).  However, the record does not reflect a disability, such as cancer of the lungs, presumed to have been the result of exposure to Agent Orange listed at 38 C.F.R. § 3.309(e).  Nonetheless, service connection may be granted without benefit of the presumption if the evidence shows that the claimed disability is due to exposure to Agent Orange during service or is otherwise related to service.  McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records show that an impression of bronchitis was rendered in May 1968 and January 1969 and treatment for viral chest congestion was provided through September 1971.  However, the November 1971 separation examination did not show a respiratory disability.  

The first post service evidence of a respiratory disability is contained in the reports from the aforementioned April 2008 VA examination which referenced an abnormal CT scan of the chest showing emphysematous changes.  However, weighing heavily against the Veteran's claim is the lack of any competent evidence linking a current respiratory disability to service.  Hickson, supra.  Also weighing against the Veteran's claim is the fact that the first clinical evidence of a respiratory disability is dated over 35 years after separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

The Veteran separated from service in 1971, nearly three decades prior to the CT scan in 2008.  Furthermore, he has not reported receiving any treatment for a respiratory condition prior to 2008, and in fact, in his application for VA benefits, the Veteran indicated that his respiratory disability began in April 2008, and that he began receiving treatment for it at that time.

The record reflects that the Veteran smoked one pack per day for more than 40 years.  In his notice of disagreement, the Veteran asserted that he felt his respiratory condition began in the military because he began to heavily smoke cigarettes while in the military.  With respect to the Veteran's contention that he has a current respiratory disability that is "due to my military service," the law prohibits service connection for disability that results from disease attributable to the use of tobacco products during a Veteran's active service for claims, as in the instant case, filed after June 9, 1998. 38 U.S.C.A. § 1103(a) (West 1991), 38 C.F.R. § 3.300(a).  

Furthermore, to the extent that the Veteran believes that he has respiratory disability that began during his military service, to include from exposure to Agent Orange therein, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  As explained above a lay person, such as the Veteran, is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  In this case, the Board concludes that the Veteran's respiratory condition is tantamount to the cancer discussed in Jandreau in that it is a complex medical condition.  Therefore, while the Veteran disagrees with the conclusion that his respiratory disease neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of the his emphysematic changes in his lungs.  As such, his opinion is insufficient to provide the requisite nexus between his respiratory disability and his military service.

Private treatment records were reviewed, but they fail to associate a respiratory disability with the Veteran's military service.  The Veteran was also scheduled for a VA respiratory examination, but he failed to report without providing any good cause for his absence.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disability, the doctrine is not for application.  Gilbert, supra.  Therefore, the Veteran's claim is denied.
 

ORDER

Service connection for a respiratory disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


